DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 1:  Claims 1-6, 9-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the additional polyethylene of the polyethylene alloy.  The original specification teaches the required presence of a polyethylene alloy (see e.g. 3:1-4), which by definition would require two distinct ethylene polymers.  The instant claims remove the alloy limitation, and replace the language with a single polyethylene polymer.  Thus, the claim does not require the alloy feature taught in the original specification to be a required element of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160329445) in view of Kobayashi et al. (US 2013/0209816).
Considering Claims 1-8, 10, and 11:  Zhao et al. teaches a solar cell backsheet (¶0005) comprising a functional layer comprising polyethylene, ethylene-vinyl acetate, and titanium dioxide (Table 1).
	The example of Zhao et al. teaches the use of ethylene-vinyl acetate in the functional layer.  However, Zhao et al. teaches that the copolymer can alternatively be ethylene-hexane, ethylene-octene, or ethylene acrylate copolymers (¶0071).  It would have been obvious to a person having ordinary skill in the art to have substituted ethylene-hexane, ethylene-octene, or ethylene acrylate copolymers for the ethylene-vinyl acetate of the example, and the motivation to do so would have been, they are functional equivalents of ethylene-vinyl acetate (¶0071).  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  See MPEP § 2143(I)(E).
	Zhao et al. does not teach the functional layer as comprising the claimed semi-crystalline polymer.  However, Kobayashi et al. teaches adding 5 to 35 weight percent to a surface layer of a back sheet (¶0045).  Kobayashi et al. teaches the polypropylene as being a homopolymer or a random or block copolymer of ethylene and propylene (¶0049).  Zhao et al. and Kobayashi et al. are analogous art as they are concerned with the same field of endeavor, namely solar cell backsheets.  It would have been obvious to a person having ordinary skill in the art to have added the polypropylene of Kobayashi et al. to the composition of Zhao et al. and the motivation to do so would have been, as Kobayashi et al. suggests, to improve the slip properties and blocking resistance of the layer (¶0045).
Considering Claims 12-16:  Zhao et al. teaches the laminate as comprising a weather-resistance layer comprising polyamide and titanium dioxide; a structural reinforcement layer comprising polypropylene; and adhesive layers comprising a maleic anhydride grafted polyolefin (Table 1).
Considering Claim 17:  Zhao et al. teaches a solar cell comprising the backsheet (¶0001).


Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Zhao et al. does not teach the claimed ethylene copolymers is not persuasive.  The example of Zhao et al. teaches the use of ethylene-vinyl acetate in the functional layer.  However, Zhao et al. teaches that the copolymer can alternatively be ethylene-hexane, ethylene-octene, or ethylene acrylate copolymers (¶0071).  It would have been obvious to a person having ordinary skill in the art to have substituted ethylene-hexane, ethylene-octene, or ethylene acrylate copolymers for the ethylene-vinyl acetate of the example, and the motivation to do so would have been, they are functional equivalents of ethylene-vinyl acetate (¶0071).  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  See MPEP § 2143(I)(E).
B)  The applicant’s argument of unexpected results is not persuasive.  A showing of unexpected results must be supported by objective data.  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  See MPEP § 716.01(c).  
The record does not contain any data directed towards the currently pending claims.  The data of the original specification uses ethylene vinyl acetate as the polyethylene copolymer.  While this was within the scope of the initial claims, the claims have since been amended to require the polyethylene copolymer to be “a copolymer consisting of an ethylene monomer and a comonomer selected from the group consisting of acrylate, methacrylate, hexane and octane monomers”.  As none of the examples of the original specification contain such a copolymer, the record is bereft of any data directed at the claimed invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767